The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on April 9, 2018. It is noted, however, that applicant has not filed a certified copy of the KR10-2018-0041257 application as required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on July 27, 2018. It is noted, however, that applicant has not filed a certified copy of the KR10-2018-0088190 application as required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Species (02a-2) in the reply filed on March 11, 2022 is acknowledged.
It is noted that while Applicant elected claims 5 and 6, both claims depend from non-elected claim 2. Therefore claims 2-4, 7-10, and 12-15 as well as claims 5 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 11, 2022.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “capsule endoscopic transmission device” in claims 1 and 11 defined as “capsule endoscope” in [0031] of the Specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (U.S. Publication 2012/0201235, hereinafter “Lim”).
As to Claim 1, Lim discloses a capsule endoscopic receiving device “receiver” in [0034] and Fig. 4 comprising:
an analog front end “analog receiving unit 210” in [0053] configured to receive a preamble “signals transmitted from the transmitting apparatus” in [0053] having a “preamble” in [0034] and [0037] from one receiving electrode pair “pairs of final receiving electrodes” in [0034] from among a plurality of receiving electrodes (1 to n) in [0034];
a valid signal detection circuit (220, 230, 240, 260, 270) in [0034]-[0035] configured to compare a reference voltage “reference preamble” in [0058] with input data generated on a basis of a voltage level of the preamble “corresponding preamble” as described in [0058]-[0059] comprising a voltage level; and
a preamble processor “switching control unit 250” in [0034] configured to select a final electrode pair configured to receive the image data on a basis of a correlation value “preamble correlation values” in [0034] of the preamble and a comparison result “voltage difference” in [0055] of the input data and the reference voltage.
As to Claim 11, Lim discloses a capsule endoscope system comprising: 
a capsule endoscopic transmission device “transmitter” in [0038] and Fig. 1 configured to generate a preamble “preamble” in [0034] and [0037] and image data “frame information” in [0042] and “image frame” in [0043]; and
a capsule endoscopic receiving device “receiver” in [0034] and Fig. 4 configured to receive the preamble through a living body for each receiving electrode pair combination for a plurality of receiving electrodes “pairs of final receiving electrodes” in [0034], and to select a final electrode pair configured to receive the image data on a basis of a received voltage level of the preamble and a correlation value of the preamble “selects the pairs of receiving electrodes corresponding to the preamble in which the absolute value between the above reference correlation value and the preamble correlation value is a maximum value” in [0060] wherein electronic signals comprise a voltage levels.
As to Claim 16, Lim discloses an operation method of a capsule endoscopic receiving device “receiver” in [0034] and Fig. 4, the operation method comprising:
selecting a first receiving electrode pair “selects the pairs of receiving electrodes corresponding to the preamble in which the absolute value between the above reference correlation value and the preamble correlation value is a maximum value” in [0060] from among a plurality of receiving electrodes (1 to n) in [0034] during a first switching time of which “switching control unit 250” in [0034] is under operation;
receiving a preamble “preamble” in [0034] and [0037] generated from a capsule endoscope “capsule type endoscope” in [0037] through the first receiving electrode pair during a preamble reception time after the first switch time;
determining validity of the preamble on a basis of a voltage level of the preamble received through the first receiving electrode pair in [0058]-[0060] wherein corresponding preambles comprise voltage levels;
calculating a correlation value “preamble correlation values” in [0034] corresponding to the first receiving electrode pair on a basis of a similarity between the preamble received through the first receiving electrode pair and a reference preamble “reference preamble” in [0058];
selecting a second receiving electrode pair that is different from the first receiving electrode pair during a second switching time after the preamble reception time during normal operation wherein the second receiving electrode pair has a more favorable correlation value than the first receiving electrode pair; and
selecting a final electrode pair from among the plurality of receiving electrodes on a basis of the validity and the correlation value during normal operation wherein the final electrode pair has a more favorable correlation value than the second receiving electrode pair.
As to Claim 18, Lim discloses the operation method of claim 16, further comprising:
receiving image data “frame information” in [0042] and “image frame” in [0043] generated from the capsule endoscope through the final electrode pair, 
wherein the final electrode pair is selected from among receiving electrode pairs that have received the preamble having the validity as described in [0061]-[0062].
As to Claim 19, Lim discloses the operation method of claim 16, further comprising:
receiving the preamble through the second receiving electrode pair during a second preamble reception time during which a second image is transmitted subsequent to a first image after the second switching time;
determining validity of the second receiving electrode pair on a basis of a voltage level of the preamble received through the second receiving electrode pair in [0058]-[0060] wherein corresponding preambles comprise voltage levels; 
calculating a correlation value “preamble correlation values” in [0034] corresponding to the second receiving electrode pair on a basis of a similarity between the reference preamble and the preamble received through the second receiving electrode pair; and
determining whether all electrode pair combinations for the plurality of receiving electrodes are selected in [0058]-[0060].
As to Claim 20, Lim discloses the operation method of claim 16, wherein the receiving of the preamble comprises:
receiving, by the capsule endoscopic receiving device configured to contact apart of a body “receiving electrodes mounted on the surface of the human body” in [0008], the preamble transferred by adopting the body as a medium “flows through the human body” in [0008] from the capsule endoscope configured to contact another part of the body.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lim and in further views of Kawano et al. (U.S. Publication 2005/0183733, hereinafter “Kawano”).
As to Claim 17, Lim discloses the operation method of claim 16, wherein the determining of the validity comprises: comparing a reference voltage of “reference preamble” in [0058] and input data generated on a basis of the voltage level of the preamble, when the input data is larger than the reference voltage, determining the validity of the first receiving electrode pair.
However Lim does not specifically disclose pulses. Kawano teaches in the analogous field of endeavor of a method of signal transmission of capsule endoscopy with electrodes comprising generating pulses “pulses” in [0020]-[0021] and counting a number of pulses which is stored in a memory as described in [0020]-[0021] that is associated with a period of time as well as location. This evidences the level of ordinary mechanical skill in recognizing utilizing pulses in an electronic signal as an equivalent alternative for transmitting information. It would have been obvious to one of ordinary skill in the art at the time of invention to have provided the signal transmission and determination means of Lim with pulses as taught by Kawano since it has been shown by Kawano that pulses will provide the predicable result of information transmission associated with a period of time as well as location.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the enclosed 892 form. 20110213205, 20100168517, 20100130818, 20090137883, and 20060173265 are cited to show similar capsule endoscopes with electrodes. The prior art should be considered to define the claims over the art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CHOU/
Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        5/8/22